DETAILED ACTION
Response to Amendment
Claims 1, 6-12, 14-16 and 20 are amended. 
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soininen (US 2014/0233023) in view of Nehmadi (US 2019/0179320) and Pavlov (US 2010/0238291).
Regarding Claim 1, Soininen teaches a calibration system for calibrating a LIDAR sensing system of a vehicle [0010; 0030], said calibration system comprising: a plurality of light reflecting targets disposed at a ground surface at an end of line calibration region of a vehicle assembly facility [0008-12; 0052-55], wherein the light reflecting targets are arranged at the ground surface in a predetermined pattern [#12 of Fig 2; 0052-55]; wherein, when a vehicle equipped with a LIDAR sensing system is positioned at the end of line calibration region [Fig 2; 0052-55], the light reflecting targets are in the field of sensing of at least one LIDAR sensor of the LIDAR sensing system of the vehicle [#12 of Fig 2; 0052-55]; wherein, responsive to processing of data captured by the at least one LIDAR sensor with the vehicle positioned at the end of line calibration region [#12 of Fig 2; 0052-55], said calibration system determines misalignment of the at least one LIDAR sensor and calibrates the LIDAR sensing system to accommodate the determined 
Regarding Claim 12, Soininen teaches a  calibration system for calibrating a LIDAR sensing system of a vehicle [0010; 0030], said calibration system comprising: a plurality of light reflecting targets disposed at a ground surface at an end of line calibration region of a vehicle assembly facility [0008-12; 0052-55], wherein the light reflecting targets are arranged at the ground surface in a predetermined pattern [#12 of Fig 2; 0052-55]; wherein, when a vehicle equipped with a LIDAR sensing system is positioned at the end of line calibration region [Fig 2; 0052-55], the light reflecting targets are in the field of sensing of at least one LIDAR sensor of the LIDAR sensing system of the vehicle [#12 of Fig 2; 0052-55]; wherein, responsive to processing  
Regarding Claim 16, Soininen teaches a calibration system for calibrating a LIDAR sensing system of a vehicle [0010; 0030], said calibration system comprising: a plurality of light reflecting targets disposed at a ground surface at an end of line calibration region of a vehicle assembly facility [0008-12; 0052-55], wherein the light reflecting targets are arranged at the ground surface in a predetermined pattern [#12 of Fig 2; 0052-55]; wherein, when a vehicle equipped with a LIDAR sensing system is positioned at the end of line calibration region [Fig 2; 0052-55], the light reflecting targets are in the field of sensing of at least one LIDAR sensor of the LIDAR sensing system of the vehicle [#12 of Fig 2; 0052-55]; wherein the light reflecting targets comprise reflecting elements disposed at the ground surface and angled toward the vehicle so as to enhance detection of the light reflecting targets by the LIDAR sensing system [#12 of Fig 2; 0052-55]; wherein, responsive to processing of data captured by the at least one LIDAR sensor with the vehicle positioned at the end of line calibration region [#12 of Fig 2; 0052-55], said calibration system determines misalignment of the at least one LIDAR sensor and calibrates the LIDAR sensing system to accommodate the determined misalignment [0029; 0034; 0037-43]; Soininen does not explicitly teach – but Nehmadi does teach said calibration system determines the locations of the light reflecting targets relative to the vehicle; and wherein, responsive at least in part to the determined locations of the light reflecting targets relative to the vehicle [0051; 0055-58; 0061-62; 0066; 0081; 0089; 0099; 0129] and wherein, responsive to the determined locations of the light reflecting targets relative to the vehicle, said calibration system determines misalignment of pitch, roll and yaw of the at least one LIDAR sensor of the LIDAR sensing system [0051; 0055-58; 0061-62; 0066; 0081; 0089; 0099; 0129]. Nehmadi additionally teaches a plurality of light reflecting targets disposed at a ground surface…  [0051; 0055-58; 0061-62; 0066; 0081; 0089; 0099; 0129]; the light reflecting targets are in the field of sensing …[0051; 0055-58; 0061-
Regarding Claims 2 and 17, Soininen does not explicitly teach – but Nehmadi does teach wherein the at least one LIDAR sensor is disposed at a front portion of the vehicle and senses forward of the equipped vehicle [0051; 0055-58; 0061-62; 0066; 0081; 0089; 0099; 0129]. It would have been obvious to modify the system of Soininen to include determining the locations of targets in front of the vehicle to validate calibration at different distances, and to provide a base reference template for position of the targets.
Regarding Claims 3 and 18, Soininen also teaches a vertical target disposed at the end of line calibration region and including a plurality of markers arranged in a pattern, wherein the markers of the vertical target are in the field of sensing when the vehicle is at the end of line calibration region [#12 of Fig 2; 0029; 0034; 0037-43; 0052-55]
Regarding Claims 4, 13 and 19, Soininen also teaches wherein data is captured by the at least one LIDAR sensor of the vehicle when the vehicle is located at a predetermined location relative to the light reflecting targets [Fig 2; 0029; 0034; 0037-43; 0052-55].
Regarding Claim 5, Soininen does not explicitly teach – but Nehmadi does teach wherein, responsive to the determined locations of the light reflecting targets relative to the vehicle, said 
Regarding Claims 6, 14 and 20, Soininen also teaches wherein the light reflecting targets comprise a plurality of spaced apart targets disposed at the ground surface [Fig 2; 0029; 0034; 0037-43; 0052-55]. Nehmadi additionally teaches this limitation in [0051; 0055-58; 0061-62; 0066; 0081; 0089; 0099; 0129].  Soininen does not explicitly teach – but Pavlov does teach reflecting targets arranged at the horizontal ground surface [T2 of Fig 1; 0038]. It would have been obvious to modify the system of Soininen to calibrate for horizontal targets to detect objects with no heights above the ground, monitor for lane changes, holes or flatter objects.
Regarding Claim 7, Soininen also teaches wherein the light reflecting targets are permanently disposed at the ground surface such that the vehicle is moved over the light reflecting targets as the vehicle moves along the assembly line [Fig 2; 0029; 0034; 0037-43; 0052-55]. Nehmadi additionally teaches this limitation in [0051; 0055-58; 0061-62; 0066; 0081; 0089; 0099; 0129]. Soininen does not explicitly teach – but Pavlov does teach reflecting targets arranged at the horizontal ground surface [T2 of Fig 1; 0038]. It would have been obvious to modify the system of Soininen to calibrate for horizontal targets to detect objects with no heights above the ground, monitor for lane changes, holes or flatter objects.
Regarding Claim 8 and 15, Soininen also teaches wherein the light reflecting targets are reflective elements at known reference positions of a ground target that is disposed at the ground surface [Fig 2; 0029; 0034; 0037-43; 0052-55]. Nehmadi additionally teaches this limitation in 
Regarding Claim 9, Soininen also teaches wherein the ground target is removably disposed at the ground surface [Fig 2; 0029; 0034; 0037-43; 0052-55]. Nehmadi additionally teaches this limitation in [0051; 0055-58; 0061-62; 0066; 0081; 0089; 0099; 0129]. Soininen does not explicitly teach – but Pavlov does teach reflecting targets arranged at the horizontal ground surface [T2 of Fig 1; 0038]. It would have been obvious to modify the system of Soininen to calibrate for horizontal targets to detect objects with no heights above the ground, monitor for lane changes, holes or flatter objects.
Regarding Claim 10, Soininen also teaches wherein the light reflecting targets comprise reflective paint disposed at the ground surface [Fig 2; 0029; 0034; 0037-43; 0052-55]. Nehmadi additionally teaches this limitation in [0051; 0055-58; 0061-62; 0066; 0081; 0089; 0099; 0129]. Soininen does not explicitly teach – but Pavlov does teach reflecting targets arranged at the horizontal ground surface [T2 of Fig 1; 0038]. It would have been obvious to modify the system of Soininen to calibrate for horizontal targets to detect objects with no heights above the ground, monitor for lane changes, holes or flatter objects.
Regarding Claim 11, Soininen also teaches wherein the light reflecting targets comprise reflecting elements disposed at the ground surface and angled toward the vehicle so as to enhance detection of the light reflecting targets by the LIDAR sensing system [Fig 2; 0029; 0034; 0037-43; 0052-55]. Nehmadi additionally teaches this limitation in [0051; 0055-58; 0061-62; 0066; 0081; 0089; 0099; 0129]. Soininen does not explicitly teach – but Pavlov does teach reflecting .

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 12 and 16 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection. The additional limitation citing horizontal calibration targets is found in newly cited reference Pavlov (see Paragraphs 5-7 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645